Citation Nr: 1623338	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  

2.  Entitlement to an increased compensable disability rating for hypertension.  

3.  Entitlement to an increased disability rating in excess of 10 percent for residuals of a left great toe amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, from June 1971 to June 1974, and from June 1974 to January 1990.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a May 2011 videoconference hearing, and a copy of the transcript has been associated with the claims file.  

These matters were previously remanded by the Board in September 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives regarding the Veteran's increased rating claims, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  However, there has not been substantial compliance with remand directives regarding the Veteran's claim of entitlement to service connection for sleep apnea; therefore, it is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

The issue of entitlement to dependency benefits has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's hypertension has required continuous medication, but it has not been manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  

2.  For the entire period on appeal, the Veteran's residuals of a left great toe amputation have been manifested by amputation of the great left toe without metatarsal involvement and cold sensitivity.  


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable disability rating for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2015).  

2.  The criteria for an increased disability rating in excess of 10 percent for a left great toe amputation have not been met; however, the criteria for a separate 10 percent disability rating for cold sensitivity residuals of a left great toe amputation have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5171, 4.114, DC 7122 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to the Veteran's increased rating claims for hypertension and residuals of a left great toe amputation, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within a January 2008 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

VA provided relevant examinations in January 2008, March 2012, and August 2015.  The examinations of record are adequate because they are based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected hypertension or residuals of left great toe amputation since he was last examined in August 2015.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims discussed herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim for hypertension on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's May 2007 claim, or from May 2006 to the present.  The Board has considered the Veteran's increased rating claim for residuals of his left great toe amputation from one year prior to the Veteran's November 2007 claim, or from November 2006 to the present.  Additionally, the Board has considered whether staged rating periods are warranted in either case for any period on appeal; however, the record does not support the assignment of staged ratings during the pendency of either claim.  


II.A.  Increased Rating - Hypertension  

The Veteran's service-connected hypertension is rated as noncompensable from February 1, 1990 under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104, DC 7101 (2015).  Pursuant to DC 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  A maximum schedular 60 percent disability rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

A review of VA and private treatment records during the relevant temporal period reveals that the Veteran's recorded blood pressure measurements did not include diastolic values which were predominantly at or above 100, or systolic pressure predominantly 160 or more.  Indeed, the majority of the Veteran's documented blood pressure readings during the appeal period are below the predominant systolic and diastolic pressure values of 160 and 100, respectively, which are specified in the rating criteria and required for an increased 10 percent disability rating.  See id.  

A VA examination in November 2007 does not document blood pressure readings including diastolic values at or above 100 or systolic pressure at 160 or more.  While the March 2012 VA examination report indicates that the Veteran has a history of diastolic blood pressure elevation to predominantly 100 or more, the examiner specifically noted only one instance while the Veteran was sick that his blood pressure was greater than 140/100, but he also noted that it went down after the Veteran rested for a minute.  Most recently, upon VA examination in August 2015, the examiner noted that the Veteran's hypertension required continuous medication, but the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's average blood pressure reading at the time of examination was 158/86.  None of the VA examination reports from November 2007, March 2012, and August 2015 identified any functional impact from the Veteran's hypertension upon his ability to work.  

The Veteran has made various statements in support of his claim for a higher disability rating for his hypertension, including asserting that his use of continuous hypertension medication warrants a compensable disability rating.  With regard to those statements, the Board finds that the objective blood pressure readings and findings of VA examiners to be more probative than the Veteran's lay statements.  However, even when considering the Veteran's assertion, the criteria have not been approximated for a compensable disability rating, which require not only continuous medication for control, but also a history of diastolic pressure predominately 100 or more.  See id.  

Therefore, based on all evidence of record, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased compensable disability rating for hypertension for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Increased Rating - Residuals, Left Great Toe Amputation  

The Veteran's residuals of left great toe amputation are rated as 10 percent disabling from February 1, 1990 under DC 5171.  38 C.F.R. § 4.71a, DC 5171.  Thereunder, a 10 percent disability rating is warranted for amputation of the great toe without removal of the metatarsal head.  Id.  A maximum schedular 30 percent disability rating is warranted for amputation of the great toe with removal of the metatarsal head.  Id.  

The Veteran has essentially asserted that his amputation of the left great toe warrants an increased disability rating because he believes that his amputation involved removal of the metatarsal head.  

However, the medical evidence of record, including multiple VA examinations with diagnostic x-ray testing, confirms that the Veteran's left great toe amputation extended through the distal proximal phalanx of the great toe, without involvement of the metatarsal head, which remained intact.  As such, an increased 30 percent disability rating is not warranted under DC 5171 as a matter of law.  See id.  

However, the Board is mindful that the Veteran has consistently reported, including at the May 2011 Board hearing, additional symptomatology involving his left great toe amputation; specifically, an increased sensitivity to cold.  Indeed, upon VA examination in March 2009, the VA examiner stated that the Veteran had hypersensitivity to cold with a pulsing sensation over the stub and metatarsal head.  The examiner noted that the Veteran was also diabetic but had no other symptoms related to peripheral neuropathy; moreover, there were no other disease processes identified that would explain the cold sensitivity localized to the left great toe stump.  Therefore, he concluded that it was almost a certainty that the Veteran's cold sensitivity was due to the great left toe amputation.  

Pursuant to DC 7122, a 10 percent disability rating is warranted for arthralgia or other pain, numbness, or cold sensitivity.  See 38 C.F.R. § 4.104, DC 7122 (2015).  A 20 percent disability rating is warranted for such symptomatology, plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  A 30 percent disability rating is warranted for such symptomatology, plus two or more of the symptoms described in the criteria for a 20 percent disability rating.  Id.  

Therefore, after considering the evidence of record, including the March 2012 VA examination report discussed above, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating, but no higher, is warranted for cold sensitivity residuals of a left great toe amputation for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.104, DC 7122; Gilbert, 1 Vet. App. 49.  


III.  Other Considerations - Extraschedular/TDIU/SMC

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's hypertension and left great toe amputation residuals are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension and residuals of a great left toe amputation.  Additionally, the Board has herein granted a separate compensable rating for cold sensitivity residuals related to the Veteran's left great toe amputation, which is also contemplated by the rating criteria as discussed above.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's hypertension and residuals of a left great toe amputation are considered by the schedular ratings assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his service-connected hypertension or residuals of a left great toe amputation have precluded him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board has considered whether the Veteran's hypertension or residuals of left great toe amputation warrant entitlement to special monthly compensation (SMC); however, the Board finds that the matter of SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2015).  


ORDER

A compensable disability rating for hypertension is denied.  

An increased disability rating in excess of 10 percent for a left great toe amputation is denied; however, a separate 10 percent disability rating for cold sensitivity residuals of a left great toe amputation is granted for the entire period on appeal.  


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  Specifically, a remand is required to obtain an adequate addendum VA examination.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the September 2014 Board remand specifically requested a VA examination to determine whether it was at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected hypertension.  The August 2015 VA sleep apnea examination confirmed that the Veteran was diagnosed with sleep apnea in 1999; however, a nexus opinion was not provided within the examination report.  Additionally, although the VA examiner provided an addendum opinion later that same month, the opinion failed to address the relevant question of whether the Veteran's sleep apnea is at least as likely as not caused or aggravated by his service-connected hypertension.  

As such, the August 2015 VA examination and addendum opinion are inadequate and do not substantially comply with the September 2014 Board remand directives; therefore, upon remand, an adequate VA examination must be provided which fully addresses all relevant evidence and whether the Veteran's sleep apnea is caused or aggravated by his service-connected hypertension.  See Barr, 21 Vet. App. at 312; see also Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2015 VA examiner, or an equally qualified VA examiner.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner is asked to provide the following opinions:

(i) is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused by his service-connected hypertension?  

(ii) is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is aggravated (permanently worsened in severity beyond its normal progression) by his service-connected hypertension?  

2.  After the above development, review the resulting opinions to ensure their adequacy.  If any resulting opinion is inadequate for any reason, the matter must be returned to the VA examiner for corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection sleep apnea, to include as secondary to service-connected hypertension.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


